81980: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29787: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81980


Short Caption:GEICO CASUALTY INS. CO. VS. DIST. CT. (ESTATE OF JERMAIN L. ASHER)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A764364Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Writ Issued


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Justice AssociationMatthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						


PetitionerGeico General Insurance CompanyWade M Hansard
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						


Real Party in InterestEstate of Jermaine L. AsherJerome R. Bowen
							(Bowen Law Offices)
						


Real Party in InterestEstate of Robert S. Roberts, Jr.Jerome R. Bowen
							(Bowen Law Offices)
						


Real Party in InterestSharithea EveretteJerome R. Bowen
							(Bowen Law Offices)
						


Real Party in InterestWillie F. Worthams, Jr.Darrell D. Dennis
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Morgan B. Hickel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Jeffrey D. Olster
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Michael L. Shirts
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentJames Crockett


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/22/2020Filing FeeFiling fee paid. E-Payment $250.00 from Wade M Hansard.  (SC)


10/22/2020Petition/WritFiled Petition for Writ of Mandamus or Prohibition - Emergency Motion to Stay District Court Proceedings.  (SC)20-38793




10/22/2020AppendixFiled Appendix to Petition for Writ - Volume I.  (SC)20-38794




10/22/2020AppendixFiled Appendix to Petition for Writ - Volume II.  (SC)20-38795




10/28/2020Order/ProceduralFiled Order Directing Answer. Answer due:  28 days. Petitioner shall have 14 days from the date when the last answer is served to file and serve any reply. (SC)20-39491




11/25/2020MotionFiled Stipulation to Extend Time to File Responsive Brief. (SC).20-43034




12/02/2020Order/ProceduralFiled Order.  Real parties in interest Estate of Jermaine L. Asher; Estate of Robert S. Roberts, Jr.; and Sharithea Everette shall have until December 24, 2020, to file and serve their answer.  Willie F. Worthams, Jr. shall have 7 days from the date of this order to file and serve his answer.  Petitioner shall have 14 days from the date when the last answer is served to file and serve any reply.  (SC)20-43612




12/09/2020Petition/WritFiled Answer to Petition for Writ Answer to Petition for Writ of Prohibition or, in the Alternative, Writ of Mandamus. (REJECTED PER NOTICE FILED ON 12/9/2020) (SC)


12/09/2020Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance. (SC)20-44734




12/09/2020Notice/IncomingFiled Real Party in Interest (Willie F. Worthams, Jr)  Notice of Appearance Notice for Attorney's  Darrell D. Dennis and Jeffrey D. Olster. (SC)20-44775




12/09/2020Petition/WritFiled Answer to Petition for Writ of Prohibition or, in the Alternative, Writ of Mandamus.(Willie F. Worthams, Jr.) (SC)20-44777




12/22/2020MotionFiled Stipulation to Extend Time to File Real Parties in Interests' (Estate of Jermaine L. Asher; Estate of Robert S. Roberts, Jr.; and Sharithea Everette) Response to Petitioners' Writ of Mandamus.  (SC)20-46184




12/31/2020Order/ProceduralFiled Order Granting Motion. This court treats the stipulation as a joint motion for an extension of time, and the motion is granted. Ashwer shall have until January 22, 2021, to file and serve their answer.  Petitioner shall have 14 days from service of Asher's answer to file and serve any reply in support of the petition. (SC)20-47020




01/22/2021Petition/WritFiled Real Parties in Interest ("Everette")  Answer to Petition for Writ of Prohibition, or in The Alternative, Writ of Mandamus. (STRIKEN PER 4/12/21 ORDER). (SC)


01/22/2021AppendixFiled Real Parties in Interest Appendix. Volume 1. (SC)21-02111




01/22/2021AppendixFiled Real Parties in Interest Appendix. Volume 2. (SC)21-02112




01/27/2021Notice/IncomingFiled Notice of Appearance of Amicus Counsel, Matthew Sharp (Nevada Justice Assoc.), In Support of Real Parties in Interest. (SC)21-02562




01/27/2021MotionFiled Motion for Extension of Time to for Leave to File Amicus Brief of The Nevada Justice Assoc. (SC)21-02564




02/03/2021MotionFiled Petitioner's Opposition to Motion for Extension of Time to File Amicus Brief. (SC)21-03320




02/04/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner shall have until February 19, 2021, to file and serve the reply in support of the petition for writ.  (SC)21-03405




02/05/2021Order/ProceduralFiled Order Granting Motion.  Nevada Justice Association shall have until February 22, 2021, to file and serve a motion for leave to file an amicus brief, accompanied by the proposed brief.  (SC)21-03637




02/18/2021MotionFiled Stipulation to Extend Time for the Filing of Petitioner's Reply to Writ of Mandamus. (Second Request) (SC)21-04777




02/22/2021Order/ProceduralFiled Order.  Petitioner shall have until March 5, 2021, to file and serve any reply in support of the petition.  (SC)21-05155




02/22/2021MotionFiled Motion for Leave to File Amicus Brief of the Nevada Justice Association. (SC)21-05227




02/22/2021BriefFiled Brief of Amicus Curiae of the Nevada Justice Association in Support of Real Party in Interest the Estate of Jermaine L. Asher. (SC)21-05228




03/04/2021Order/ProceduralFiled Order Granting Motion. Proposed amicus Nevada Justice Association (NJA) has filed an unopposed motion for leave to file an amicus brief in support of real parties in interest.  The motion is granted. The amicus brief was filed on February 22, 2021. (SC)21-06377




03/05/2021Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Prohibition or, in the Alternative, Writ of Mandamus. (SC)21-06575




03/24/2021BriefFiled Petitioner's Response to Brief of Amicus Curiae. (REJECTED PER NOTICE ISSUED ON 3/25/21) (SC)


03/25/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-08488




03/25/2021BriefFiled Petitioner's Response to Brief of Amicus Curiae. (SC)21-08530




03/26/2021Order/ProceduralFiled Order. Pursuant to this court's February 5, 2021, order, Petitioner's response to NJA's amicus brief was properly filed on March 25, 2021. (SC)21-08758




04/12/2021Order/ProceduralFiled Order Striking Answer. Everette shall have 14 days from the date of this order to file either a brief that complies with the NRAP 21(d) or a motion to exceed the page/type-volume limit that complies with NRAP 32(a)(7)(D).  If a new answer is filed, petitioner Geico Casualty Insurance Company shall have 7 days from the date that the answer is filed to file either a reply to the answer or a notice that Geico will rely on its March 5, 2021, reply.   (SC)21-10456




04/14/2021MotionFiled Real Parties in Interests' (Everette) Motion for Leave to Exceed Page/Word Count Limit for Response to Petition for Writ. (SC)21-10850




04/15/2021MotionFiled Petitioner's Opposition to Real Parties in Interest Everette's Motion for Leave to Exceed Page/Word Count Limit. (SC)21-10954




04/30/2021Order/ProceduralFiled Order Denying Motion.  Real party in interest, Sharithea Everette filed a motion to exceed page/word count limit in her response to Geico Casualty Insurance Company's petition for writ of prohibition or, in the alternative, writ of mandamus.  The motion is denied.  Everette shall have 14 days from the date of this order to file and serve a response that complies with either the standard page limitation (not more than 15 pages) or type-volume limitation (not more than 7,000 words), and all formatting requirements of NRAP 32.  Geico shall have 7 days from the date that the answer is filed to file either a reply or a notice that Geico will rely on its March 5, 2021 reply.  (SC)21-12402




05/14/2021Petition/WritFiled Real Parties in Interest's (Everette) Answer to Petition for Writ.  (SC)21-14067




05/14/2021AppendixFiled Real Parties in Interest's (Everette) Appendix to Answer - Vol. I.  (SC)21-14068




05/14/2021AppendixFiled Real Parties in Interest's (Everette) Appendix to Answer - Vol. II.  (SC)21-14069




05/19/2021Notice/IncomingFiled Petitioner's Notice that GEICO Casualty Insurance Company Will Rely Upon Its March 5, 2021 Reply Brief. (SC)21-14419




10/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.   (SC)21-29698




10/18/2021Order/DispositionalFiled Order Granting Petition. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF PROHIBITION instructing the district court to vacate its order compelling Geico to appoint independent counsel." NNP21 - EC/KP/DH (SC)21-29787




10/18/2021WritIssued Writ with letter. Original and three copies of writ and copy of order mailed to  Wade M. Hansard for service upon Chief Judge, Judge James Crockett, and Department 24. (SC)21-29837




10/25/2021WritFiled Returned Writ. Original Writ returned. Served on Chief Judge, Hon. Judge Linda Marie Bell, Hon. Judge Jim Crockett, Department 24 and 8 on October 22, 2021. (SC)21-30723




11/01/2021MotionFiled Petitioner's Motion to Reissue Unpublished Order as an Opinion under NRAP 36(F). (SC)Y21-31313




11/15/2021Order/ProceduralFiled Order Directing Response to Motion to Publish.  Real Parties in Interest's Response due:  14 days.  (SC)21-32770




11/29/2021MotionFiled Real Parties in Interests' Response to Motion to Reissue Unpublished Order as a Opinion Under NRAP 36(F). (SC)Y21-33974





Combined Case View